In re: State of Louisiana applying for writ of certiorari, prohibition and mandamus.
Writs granted. The ruling of the trial judge is annulled and set aside at this time. Due to the exigencies of the case the jury having been empaneled and sworn, the trial judge is ordered to overrule the objection as to the defendant’s oral “exculpatory” statement and proceed with the trial, reserving to the defendant the right to urge this particular issue in the event of a conviction, by properly reserved bills of exception. On the*merit of the Court’s ruling see State v. Hayes, 162 La. 310, 110 So. 486; State v. Aspara, 113 La. 940, 37 So. 883; 16 C.J. Criminal Law Section 1059, p. 550; 29 Am.Jur.2d Evidence, Sec. 611, p. 665. See also 22 C.J.S. Criminal Law § 636, pp. 490, 491.